Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in response to the claims dated November 16, 2021.
Claims 1-21 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
Applicants have claimed priority to provisional application 63/042053, but this application does not include any of the named inventors and is directed to an anti-viral, anti-bacterial gown, which does not seem relevant to Applicant’s invention.  The Examiner assumes this was in error and asks Applicant to correct the priority or explain.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious in combination with other features, the claimed pair of knob masks with at least one tooth-like protrusion having a corresponding detent member that is configured to engage the protrusion and one or more toggles as claimed.  Applicant’s claimed device is intended to be used with existing endoscopes to aid in reducing the user’s fatigue, effort, etc. while performing various endoscopic procedures.  For at least these reasons, the claims are allowable.
Some of the claims include language that is somewhat awkward but not so problematic to create an indefinite rejection.  For example, claim 6 requires the masks to be “sufficiently expandable to fit snugly around the angulation control knobs”.  The Examiner notes that “sufficiently” is not indefinite here because there is a desired result claimed.  Any device that has some form of expansion, presumably elastic materials, that fits tightly around the control knobs reads on the claim.  The same is true for other recitations of “snugly” in the claims.  Claim 9 essentially indicates that the masks extend the diameter of the control knob thereby providing a longer lever arm.  The “longer lever arm” could be a problem because no “lever arm” is claimed, but here, the term is meant in the mechanical sense that with a larger diameter there is necessarily a longer lever arm.  The phrase “thereby providing a longer lever arm” could be deleted without changing the scope of the claim as this is a necessary consequence of increasing the diameter of the knob.  As such, the language is not indefinite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriyama (US 2008/0119696) includes a supportive attachment knob 30a; Montenegro et al. (US 2022/0095892) includes a motorized means for controlling an endoscope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795